Appellate Case: 22-2057     Document: 010110710056   Date Filed: 07/13/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                      July 13, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  BRIAN LAX; TRACY BURON-
  HAHNLEIN; WERNER HAHNLEIN;
  JEREMY HADER,

        Plaintiffs - Appellees,

  v.                                                        No. 22-2057
                                                (D.C. No. 1:20-CV-00264-SCY-JFR)
  APP OF NEW MEXICO ED, PLLC, f/k/a                          (D. N.M.)
  AlignMD of New Mexico, PLLC,

        Defendant - Appellant,

  and

  LOVELACE HEALTH SYSTEM, LLC,

        Defendant.

  –––––––––––––––––––––––––––––––––––

  BRIAN LAX; TRACY BURON-
  HAHNLEIN; WERNER HAHNLEIN;
  JEREMY HADER, on their own behalf
  and on behalf of others similarly situated,

        Plaintiffs - Appellees,

  v.                                                        No. 22-2058
                                                (D.C. No. 1:20-CV-00264-SCY-JFR)
  LOVELACE HEALTH SYSTEM, LLC,                               (D. N.M.)

        Defendant - Appellant,

  and

  APP OF NEW MEXICO ED, PLLC, f/k/a
  AlignMD of New Mexico, PLLC,
Appellate Case: 22-2057    Document: 010110710056        Date Filed: 07/13/2022    Page: 2




        Defendant.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       In these consolidated appeals, APP of New Mexico ED, PLLC (APP) and

 Lovelace Health System, LLC (Lovelace), appeal from the district court’s order

 remanding this putative class-action suit to New Mexico state court. Exercising

 jurisdiction under 28 U.S.C. § 1453(c)(1), we affirm.

                                            I.

       Plaintiffs in this suit are former patients who sought treatment at Lovelace

 facilities located in the state of New Mexico. They allege that APP, a company that

 provides emergency room physician and nurse practitioner staffing for Lovelace

 facilities, overbilled them at out-of-network rates even though plaintiffs were

 in-network with Lovelace. Plaintiffs filed this class action against APP and Lovelace

 in New Mexico state court in February 2020. Their complaint included claims for

 violations of the New Mexico Unfair Practices Act, conversion, willful breach of



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022     Page: 3



 contract, unjust enrichment, and civil conspiracy. They sought certification of a

 proposed class including “all New Mexico residents who, beginning four years prior

 to the filing date of this lawsuit, were billed by APP for amounts greater than the

 in-network amount permitted by their insurance provider for medical services

 provided at Lovelace facilities.” J.A., Vol. I at 40.

       APP, which is a limited liability company with its principal place of business

 in Tennessee, removed the action to federal court based on the Class Action Fairness

 Act (CAFA). CAFA grants district courts jurisdiction over class actions involving at

 least 100 proposed class members, more than $5,000,000 in controversy, and the

 presence of a plaintiff class member who is a citizen of a state different from any

 defendant. See 28 U.S.C. § 1332(d)(2)(A), (d)(5)(B). Lovelace consented to the

 removal.

       Plaintiffs later filed a motion to remand the case to state court. They asserted

 the case should be remanded because defendants had failed to establish that more

 than $5,000,000 was in controversy. They further argued that even assuming the

 amount-in-controversy requirements were met, CAFA’s “local controversy

 exception” mandated that the action remain in state court. The local controversy

 exception requires a district court to decline jurisdiction if (1) “greater than two-

 thirds of the members of all proposed plaintiff classes in the aggregate are citizens of

 the State in which the action was originally filed”; (2) the action seeks “significant

 relief” from at least one defendant “whose alleged conduct forms a significant basis

 for the claims asserted by the proposed plaintiff class,” and “who is a citizen of the

                                             3
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022     Page: 4



 State in which the action was originally filed”; (3) the plaintiffs’ principal injuries

 “were incurred in the State in which the action was originally filed”; and (4) “during

 the 3-year period preceding the filing of that class action, no other class action has

 been filed asserting the same or similar factual allegations against any of the

 defendants on behalf of the same or other persons.” Id. § 1332(d)(4)(A).

       The district court found that the $5,000,000 jurisdictional threshold was met.

 That determination is not challenged in this appeal. It also initially found that the

 plaintiffs had failed to show that the local controversy exception applied because they

 failed to establish that more than two-thirds of the proposed class members, whom

 the complaint defined as New Mexico residents, were also New Mexico citizens. The

 district court then took plaintiffs’ motion to remand under advisement and provided

 them with the opportunity to conduct limited discovery on the question of class

 citizenship.

        Plaintiffs filed an amended motion to remand. In connection with the amended

 motion, they produced an expert report from Professor James H. Degnan, an

 Associate Professor in the Department of Mathematics and Statistics at the University

 of New Mexico. Based on a statistical sampling Dr. Degnan conducted, plaintiffs

 argued they had proved that more than two-thirds of the class members were citizens

 of New Mexico.

       In his expert report, Dr. Degnan explained that APP had provided plaintiffs

 with information concerning all people who received services from APP during the

 four-year period covered by the lawsuit who were in-network with Lovelace and

                                             4
Appellate Case: 22-2057    Document: 010110710056        Date Filed: 07/13/2022     Page: 5



 out-of-network with APP. From that list, plaintiffs’ counsel removed transactions in

 which a customer did not have a New Mexico address, was not billed by APP, or

 received the first bill from APP after APP had already received payment. They also

 removed duplicate entries. This left 29,351 class member records. Professor Degnan

 then created a random sample of 100 class members from the revised list and

 provided the sample to plaintiffs’ counsel.

       Law firm employees contacted the class members on the list by telephone and

 surveyed them using a script format agreed upon by the parties. The telephone

 survey showed that, of the 100 sample class members, 52 affirmed their New Mexico

 citizenship, one stated he was not a citizen, and 47 either would not respond or could

 not be reached. Plaintiffs then retained a service that performed a “skip trace” to

 determine if additional information could be obtained about the 47 non-respondents.

 This skip tracing uncovered information concerning 83 of the 100 class members:1

 their current residential address, property ownership on February 11, 2020 (the date

 the complaint was filed), and vehicle registration on February 11, 2020.2


       1
          It is unclear what proportion of these 83 class members were respondents vs.
 non-respondents to the telephone survey. The Director of Operations at the skip
 tracing company filed a declaration stating that 20 of the non-respondents yielded
 New Mexico “data in 0 or 1 of the 3 categories.” See J.A., Vol. I at 231. Id. Data in
 “zero” categories appears to mean no data was found for a particular non-respondent,
 either in New Mexico or elsewhere. This would indicate that a particular non-
 respondent was one of the 17 out of 100 class members for whom skip tracing
 yielded no data.
       2
         Plaintiffs initially sought vehicle registration and driver’s license information
 from the New Mexico Taxation and Revenue Department (NMTRD), but the
 response they received from NMTRD was redacted, making it impossible to match
                                               5
Appellate Case: 22-2057    Document: 010110710056        Date Filed: 07/13/2022    Page: 6



       The skip tracing confirmed the data from the survey respondents. None of the

 class members who had affirmed their New Mexico citizenship were shown to be

 identified with non-New Mexico data in any of the three categories.

       The skip tracing also yielded data concerning the 47 non-respondents. Of

 those non-respondents, 27 were identified with New Mexico data in at least two of

 the three categories and had no non-New Mexico data in any category. The other 20

 non-respondents either were identified with New Mexico data in only zero or one of

 the three categories or were identified with non-New Mexico data in one or more of

 the categories. Dr. Degnan then added the 52 class members who had affirmed their

 New Mexico citizenship to the 27 non-respondents who met at least two of the three

 categories to conclude that “79 of the 100 class members in the random sample were

 identified as citizens of New Mexico as of the date of filing the complaint.” J.A.,

 Vol. I at 210.3 He concluded with “[a] 95% confidence interval for this data . . . that

 the true proportion of New Mexico citizens from the population of 29,351 individuals

 sampled is larger than 2/3.” Id. In other words, the survey results combined with the




 the documents to the class members. See J.A., Vol. II at 436. Plaintiffs also sought
 voter registration information from the New Mexico Secretary of State but received
 no response. See id.
       3
          Although Dr. Degnan’s report merely states that the skip trace revealed data
 in two of the three categories—which could be understood to mean any two of
 plaintiffs’ three criteria—the parties later clarified that “the 2 of 3 test [for
 citizenship] meant a finding of continuous residence plus at least one of the two other
 categories (vehicle registration or property ownership).” J.A., Vol. II at 450 n.6
 (internal quotation marks omitted).
                                            6
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022    Page: 7



 skip-tracing results showed that the class met the two-thirds requirement for the local

 controversy exception.4

        Defendants produced their own expert report that criticized the scientific

 reliability of Dr. Degnan’s report. They again opposed plaintiffs’ motion to remand,

 arguing plaintiffs had failed to meet the local controversy requirement because they

 had failed to show that (1) two-thirds of the proposed class were citizens of New

 Mexico, and (2) the New Mexico defendant named in the complaint, Lovelace, was a

 “significant defendant” whose conduct formed a significant basis for plaintiffs’

 claims and from whom plaintiffs sought significant relief. The district court

 determined that plaintiffs met their burden to show that the local controversy

 requirements were met. It therefore granted their motion to remand.

        APP and Lovelace filed petitions for permission to appeal, see 28 U.S.C.

 § 1453(c)(1), which we granted.

                                             II.

                                             A.

        “CAFA was enacted to respond to perceived abusive practices by plaintiffs

 and their attorneys in litigating major class actions with interstate features in state

 courts.” Woods v. Standard Ins. Co., 771 F.3d 1257, 1262 (10th Cir. 2014) (internal

 quotation marks omitted). CAFA permits a federal court to assume original



        4
          Dr. Degnan also produced a supplemental report, see J.A., Vol. I at 232-34,
 but the district court struck it and did not consider it in connection with its decision,
 see id., Vol. II at 443 n.3.
                                             7
Appellate Case: 22-2057     Document: 010110710056       Date Filed: 07/13/2022       Page: 8



 jurisdiction if certain requirements are met. See id. Congress included several

 exceptions to CAFA’s removal procedure. The party seeking a remand to the state

 court under one of these exceptions bears the burden of showing by a preponderance

 of the evidence that the exercise of federal court jurisdiction is improper. See id.;

 Mondragon v. Cap. One Auto Fin., 736 F.3d 880, 884 (9th Cir. 2013) (stating

 preponderance standard).

       The local controversy exception “is intended to respond to concerns that class

 actions with a truly local focus should not be moved to federal court under this

 legislation because state courts have a strong interest in adjudicating such disputes.”

 Woods, 771 F.3d at 1262 (internal quotation marks omitted). “Rather than divesting

 a court of jurisdiction, the local controversy exception operates as an abstention

 doctrine” under which the federal court abstains from hearing the case in favor of the

 state’s demonstrated interest in the dispute. Dutcher v. Matheson, 840 F.3d 1183,

 1190 (10th Cir. 2016) (internal quotation marks omitted). It “is a narrow exception

 that was carefully drafted to ensure that it does not become a jurisdictional loophole

 and all doubts are resolved in favor of exercising jurisdiction over the case.” Id.

 (brackets and internal quotation marks omitted). “[R]emand is mandatory if the

 plaintiffs can show that they meet the requirements of the local controversy

 exception.” Id.

                                            B.

       We review de novo the district court’s interpretation of CAFA. See Woods,

 771 F.3d at 1262. We review the district court’s factual findings for clear error.

                                             8
Appellate Case: 22-2057     Document: 010110710056          Date Filed: 07/13/2022      Page: 9



 Mondragon, 736 F.3d at 886. “Under that standard, we may reverse only if the

 district court’s finding lacks factual support in the record or if, after reviewing all the

 evidence, we have a definite and firm conviction that the district court erred.”

 Middleton v. Stephenson, 749 F.3d 1197, 1201 (10th Cir. 2014). The district court’s

 findings concerning citizenship are factual findings subject to our clearly erroneous

 review. See id. (diversity jurisdiction case).

                                             III.

        Defendants challenge the district court’s finding that plaintiffs showed more

 than two-thirds of class members are New Mexico citizens. See 28 U.S.C.

 § 1332(d)(4)(A)(i)(I). “[A] person is a citizen of a state if the person is domiciled in

 that state.” Middleton, 749 F.3d at 1200. “[A] person acquires domicile in a state

 when the person resides there and intends to remain there indefinitely,” a status that

 courts typically discern from the “totality of the circumstances.” Id. at 1200-01.

        We have described the citizenship inquiry as “an all-things-considered

 approach” in which “any number of factors might shed light on the subject in any

 given case.” Id. at 1201. Relevant factors include

        the party’s current residence; voter registration and voting practices; situs
        of personal and real property; location of brokerage and bank accounts;
        membership in unions, fraternal organizations, churches, clubs, and other
        associations; place of employment or business; driver’s license and
        automobile registration; payment of taxes; as well as several other aspects
        of human life and activity.
 Id. (internal quotation marks omitted). Although a person’s “place of residence is

 prima facie the domicile,” State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520


                                              9
Appellate Case: 22-2057    Document: 010110710056        Date Filed: 07/13/2022       Page: 10



  (10th Cir. 1994), something more than residence in a state is required to show the

  intent to remain in the state, see Whitelock v. Leatherman, 460 F.2d 507, 514

  (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with

  ‘citizenship.’”).

         Defendants contend the district court’s citizenship finding was clearly

  erroneous because plaintiffs’ method of proof, which the district court accepted, was

  unreliable or inadequate. Because it is impracticable to obtain information

  concerning citizenship of all the members of a large class, affidavits or survey

  responses targeting a representative sample of class members is a legitimate means of

  satisfying a plaintiff’s burden under a CAFA exception. See, e.g., In re Sprint Nextel

  Corp., 593 F.3d 669, 675-76 (7th Cir. 2010) (stating that “affidavits or survey

  responses in which putative class members reveal whether they intend to remain in

  Kansas indefinitely” might be sufficient to establish citizenship of those survey

  respondents under CAFA’s home-state exception). Defendants argue, however, that

  plaintiffs’ approach in this case, which involved a survey to which nearly half those

  surveyed failed to respond, coupled with skip tracing that obtained information on

  only a few citizenship-related factors concerning the non-respondents, did not

  produce reliable indicia of citizenship. They claim plaintiffs’ method was flawed

  because it allowed them to count a significant number of non-responding class

  members—for whom there was only skip-trace evidence of current New Mexico

  residency plus either evidence of New Mexico property ownership or vehicle

  registration—as New Mexico citizens. They argue that the district court’s reliance

                                            10
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022       Page: 11



  on only these few factors rather than the totality of potentially relevant

  considerations, as discussed in Middleton, was erroneous.5

        Middleton was a non-class-action case where we were concerned with the

  citizenship of a single defendant who had raised counterclaims and third-party claims

  in reliance on diversity jurisdiction. 749 F.3d at 1198-1200. The determination of

  domicile used in non-class-action cases risks becoming unnecessarily arduous when

  transported to the context of CAFA exceptions. See Preston v. Tenet Healthsystem

  Mem’l Med. Ctr., Inc., 485 F.3d 804, 816 (5th Cir. 2007). A better approach when

  determining CAFA exceptions is to use an evidentiary standard “based on practicality

  and reasonableness.” Id. Under this approach, defendants fail to show that the

  plaintiffs’ method was unreasonable.




        5
            Defendants suggest that plaintiffs cherry-picked the available data. They
  complain, for example, that plaintiffs gathered employment data but chose not to use
  it in the citizenship inquiry. But the district court explained the plaintiffs’ reasons
  for not relying on the employment data:

        Plaintiffs chose not to use this data because they could not draw inferences
        from it, one way or another, due to various problems such as old
        information and that some data lacked corresponding addresses or provided
        an address of a corporate office instead of a local office. In other words,
        the data could not be used to reliably determine whether a person was
        employed in New Mexico.
  J.A., Vol. II at 460. We discern no error in this determination. Also, as we have
  noted, see supra n.2, plaintiffs sought data for the sample on vehicle registration and
  driver’s licenses but were unable to obtain usable information concerning these
  factors. These facts do not suggest that plaintiffs relied on only the available data
  that favored their position.
                                             11
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022     Page: 12



         Defendants contend that residency plus property ownership in a state does not

  necessarily equal citizenship. They cite the examples of military members, students,

  or green card holders, who may reside in New Mexico and own property there

  without being New Mexico citizens. It is true that residency in a state does not

  equate to citizenship, see Whitelock, 460 F.2d at 514, and that property ownership in

  a state, without more, does not establish citizenship in that state, see, e.g., Evans v.

  Walter Indus., Inc., 449 F.3d 1159, 1165-66 (11th Cir. 2006). Here, however, two

  additional factors enhanced the reliability of the finding that those non-respondents

  were in fact New Mexico citizens. First, the skip-tracing uncovered no data that they

  resided, owned property, or had registered vehicles in any other state. Second, they

  were residents of New Mexico both when they received the medical service and years

  later, when the skip tracing was performed. Both these factors support the district

  court’s conclusion that these class members were not only residents of New Mexico

  but also were citizens who intended to remain within that state.

         These additional facts also rebut two other arguments the defendants make,

  that (1) even if plaintiffs established New Mexico citizenship by a preponderance of

  the evidence for each of the 27 non-responding class members who met the

  “residency plus one” test, and assuming that each of these class members therefore

  has “a 51% likelihood of citizenship, then it is highly unlikely that every single one

  of these 27 class members would be a citizen”; and that (2) random sampling of a

  class should only be used to determine citizenship when “the surveyed members of

  the sample confirm their citizenship.” Aplt. Opening Br. at 38 (emphasis omitted).

                                              12
Appellate Case: 22-2057    Document: 010110710056        Date Filed: 07/13/2022    Page: 13



  First, we see no reason to conclude that the “residency plus one” method, when

  combined with other reasonable inferences to be drawn from the skip-tracing data,

  yielded only a 51 percent likelihood that each non-responding class member was a

  citizen. Second, skip tracing, when properly conducted, is a legitimate means of

  determining citizenship, particularly when a telephone survey yields too few results

  to provide an adequate analysis of the proposed class. “What is in another man’s

  mind must be determined by what he does as well as by what he says.” Smith v.

  Marcus & Millichap, Inc., 991 F.3d 1145, 1157 (11th Cir. 2021) (internal quotation

  marks omitted). Skip tracing provides objective evidence of a party’s intent to be

  domiciled in a particular state, and in the citizenship context. See Preston, 485 F.3d

  at 817 (stating the district court has broad discretion to determine what evidence to

  use in making a jurisdictional determination).

        It is true that in determining citizenship, a court may not rely on guesswork,

  even “[s]ensible guesswork.” Sprint Nextel, 593 F.3d at 674 (stating that although

  the court was “inclined to think that at least two-thirds of those who have Kansas cell

  phone numbers and use Kansas mailing addresses for their cell phone bills are

  probably Kansas citizens,” such a common-sense conclusion based on “[s]ensible

  guesswork” was insufficient to determine citizenship because “a court may not draw

  conclusions about the citizenship of class members based on things like their phone

  numbers and mailing addresses”). But the district court’s determination here was

  based on reasonable inferences drawn from the available data and did not represent



                                            13
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022    Page: 14



  mere guesswork. We cannot conclude that its citizenship determination was clearly

  erroneous.6

        Finally, we note that defendants cite two unpublished cases from this court that

  discuss citizenship in the CAFA context. Each is distinguished on its facts and is not

  inconsistent with our result.

        In Nichols v. Chesapeake Operating, LLC, 718 F. App’x 736 (10th Cir. 2018),

  the district court denied the plaintiff’s motion to remand his putative class-action

  case to state court under the “home state” exception, which requires that two-thirds or

  more of the class members must be citizens of the state where the action was filed.

  See id. at 738. His complaint described a class of “Oklahoma Residents” who had

  received royalty checks from the defendant. Id. (internal quotation marks omitted).

  To establish citizenship of class members for CAFA exception purposes, the plaintiff

  used a statistician, who (as in this case) randomly selected 100 royalty owners out of

  the thousands of potential class members. See id. After successfully surveying 54 of

  those 100 sample members, by asking them “whether they considered themselves to

  be Oklahoma citizens and whether they planned to move from Oklahoma in the near

  future,” and, in the case of businesses, “whether they were organized or



        6
           Defendants suggest that plaintiffs were required not only to prove that two-
  thirds of the members of the representative sample were New Mexico citizens, but
  also to provide prove that they were United States citizens. See Aplt. Opening Br.
  at 33 n.5. Defendants fail to show they made this argument in district court; we
  therefore decline to consider it. See Richison v. Ernest Grp., Inc., 634 F.3d 1123,
  1127-28 (10th Cir. 2011).

                                             14
Appellate Case: 22-2057      Document: 010110710056         Date Filed: 07/13/2022        Page: 15



  headquartered in Oklahoma,” plaintiff’s counsel “determined that 95% of the

  sample’s royalty owners were Oklahoma citizens because the data shows indicia of

  Oklahoma citizenship with no conflicting data of citizenship elsewhere.” Id. at 739

  (internal quotation marks omitted).7

         The district court rejected counsel’s approach, finding significant flaws in the

  evidence and concluding, among other things, that “counsel had an insufficient basis

  for determining that some members of the random sample were Oklahoma citizens.”

  Id. (internal quotation marks omitted). “For instance, the skip-trace reports indicated

  that only 35 of the sample’s class members had Oklahoma driver’s licenses and that

  37 members had non-Oklahoma addresses.” Id. n.2.

         In upholding the district court’s result, we emphasized the “flawed” nature of the

  sample and counsel’s failure to “dispute these problems or otherwise explain how [the

  expert’s] evidentiary extrapolation remains statistically viable.” Id. at 742. The result in

  Nichols is consistent with this case, given that the survey/skip-trace in Nichols was

  significantly less reliable than those here.

         In Reece v. AES Corp., 638 F. App’x 755 (10th Cir. 2016), the district court

  denied the plaintiffs’ motions to remand their putative class action to state court under

  CAFA’s “local controversy,” “home state,” and “interests of justice” exceptions, and

  ultimately dismissed their complaint. See id. at 756, 759. The class was defined as “all


         7
           Although Nichols mentions a “skip-trace investigation,” see 718 F. App’x at
  739, it is unclear from the decision to what extent the survey results were
  supplemented by skip tracing, or for how many of the 46 unsuccessfully surveyed
  sample class members skip trace data was obtained.
                                                 15
Appellate Case: 22-2057      Document: 010110710056          Date Filed: 07/13/2022     Page: 16



  citizens and/or residents and/or property owners of the State of Oklahoma” who were in

  defined proximity to certain pollution-creating operations maintained by the defendants.

  Id. at 759.

         In their renewed motion for remand, plaintiffs relied solely on the “local

  controversy” exception. See id. at 760 & n.8. They provided an affidavit from an expert

  who had analyzed property records within the class area and had concluded that at least

  two-thirds of the proposed class members were Oklahoma residents. See id. at 760-61.

  Plaintiffs did not include the records that underlay the expert’s analysis. See id. at 761.

  The district court denied the renewed motion.

         On appeal, the Reece court addressed the legal difference between residence and

  citizenship. See id. at 769. It concluded that where a class is defined as “residents”

  rather than “citizens” (as in our case), the plaintiffs seeking remand must “marshal and

  present some persuasive substantive evidence (extrinsic to the amended petition) to

  establish the [state] citizenship of the class members.” Id. The Reece plaintiffs had

  failed to meet this standard because they had failed to “validate the conclusions contained

  in the summary exhibits by, for example, presenting to the court the records upon which

  the exhibits were ostensibly based or offering sworn testimony regarding the analysis

  underlying the conclusions.” Id. at 770. Given that the complaint included plaintiffs

  from a twenty-year period that might not have currently been residents or citizens of

  Oklahoma, and that the plaintiffs’ evidence dealt with residence rather than citizenship,

  the materials submitted with the first motion for remand were insufficient. Id. at 771.



                                               16
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022       Page: 17



         The expert’s affidavit submitted with the renewed motion failed to cure the

  fundamental defects of the first motion, because it was “framed in terms of residency,

  not citizenship.” Id. at 774. In this case, by contrast, the extrinsic proof offered by

  the plaintiffs is framed in terms of citizenship, not mere residency. There is

  sufficient additional evidence on which the district court could rely in determining

  citizenship.

                                              IV.

         Defendants also challenge the district court’s determination that Lovelace is a

  “significant” local defendant—that is, one “whose alleged conduct forms a

  significant basis for the claims asserted by the proposed plaintiff class” and from

  whom plaintiffs seek “significant relief.” 28 U.S.C. § 1332(d)(4)(A)(i)(II).8 “CAFA

  itself does not describe the type or character of conduct that would form a

  ‘significant basis’ of plaintiffs’ claims or define the term ‘significant relief.’”

  Woods, 771 F.3d at 1265. But to further CAFA’s statutory purposes, “we interpret

  the significant local defendant requirement strictly so that plaintiffs and their

  attorneys may not defeat CAFA jurisdiction by routinely naming at least one state

  citizen as a defendant, irrespective of whether that defendant is actually a primary

  focus of the litigation.” Id.




         8
         Defendants do not challenge Lovelace’s New Mexico citizenship, so no issue
  concerning that factor is before us.
                                              17
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022         Page: 18



         In Woods, we distilled the following guidelines from CAFA’s legislative

  history for determining whether a defendant named in the complaint meets the

  statute’s significant-local-defendant requirements:

         [F]or the local controversy exception to apply there must be at least one real
         defendant . . . whose alleged conduct is central to the class’s claims and
         from whom the class seeks significant relief. . . . [T]he local defendant must
         be a primary focus of the plaintiffs’ claims—not just a peripheral
         defendant. The defendant must be a target from whom significant relief is
         sought by the class (as opposed to just a subset of the class membership), as
         well as being a defendant whose alleged conduct forms a significant basis
         for the claims asserted by the class.
  Id. at 1266 (citation and internal quotation marks omitted).

         The district court determined that plaintiffs’ complaint adequately alleged that

  Lovelace’s conduct formed a significant basis for the claims the class asserted. In

  addition to reviewing the complaint, it accepted extrinsic evidence from the

  defendants but found this evidence unconvincing. The district court noted:

         [A]lthough Plaintiffs allege that APP was the party responsible for the
         actual overbilling, they also allege Lovelace was a significant player in an
         alleged overbilling scheme. They allege that Lovelace interacted with all of
         the proposed class members by advertising itself as in-network, failing to
         disclose its relationship with APP and APP’s billing practices, treating the
         Plaintiffs, and then benefitting from APP’s overbilling. Indeed, they allege
         that both Lovelace and APP are agents for the other and ratified each
         other’s misconduct.
  J.A., Vol. II at 464.

         The district court further determined that plaintiffs sought significant relief

  from Lovelace. It found that “Plaintiffs’ complaint makes clear that Lovelace is a

  primary target of litigation and a defendant from whom the entire class of plaintiffs

  seeks relief”; that the plaintiffs alleged that defendants were “jointly and severally

                                              18
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022     Page: 19



  liable for all damages and that each are directly liable; are liable for aiding, abetting,

  participating in, and ratifying the other parties’ conduct; are vicariously liable for

  each other’s misconduct; and are liable as members of a joint enterprise”; and that

  plaintiffs’ five claims for relief were each asserted against both Lovelace and APP

  for their joint overbilling scheme. Id. at 467-68 (internal quotation marks omitted).

                                              A.

         To determine whether the “significant basis” element is met, we examine

  whether the local defendant’s conduct “forms a significant basis for the claims

  asserted by the class.” Woods, 771 F.3d at 1266. Defendants argue that “[o]nly

  APP’s alleged conduct,” not Lovelace’s, “forms a significant basis of Plaintiffs’

  claims.” Aplt. Opening Br. at 17. But we agree with the district court’s conclusion

  that “Lovelace is a real target of the litigation,” based on Lovelace’s conduct

  identified in the complaint. J.A., Vol. II at 465. Although APP allegedly committed

  the overbilling, APP could not have done so “had Lovelace not advertised itself as in-

  network, treated the patients, contracted with APP, and failed to disclose to patients

  its relationship with APP.” Id. at 466.

         The complaint thoroughly describes Lovelace’s role in the alleged scheme,

  which includes alleged misrepresentations and material omissions made by Lovelace.

  It alleges that “Lovelace holds out to the public that it is an in-network provider for

  numerous insurance plans” but that Lovelace does not disclose numerous features of

  its relationship with APP to patients, including the fact that “they may end up paying

  more than the in-network rate for services provided by APP employees.” J.A., Vol. I

                                              19
Appellate Case: 22-2057     Document: 010110710056          Date Filed: 07/13/2022       Page: 20



  at 33-34. The complaint further alleges that although “ostensibly, Lovelace takes the

  position that such overbilling should not be taking place,” in reality, “Lovelace

  benefits from APP’s overbilling” and “Lovelace and APP are part of a joint

  enterprise” and “acted as one another’s agents in the conduct described.” Id. at 34.

  In addition, each of the claims for relief asserts that the potential plaintiffs are

  entitled to recover from Lovelace, and that the defendants are liable for each other’s

  alleged misconduct, and the prayer for relief asks that defendants be found jointly

  and severally liable for all damages. We agree with the district court that the

  language in the complaint satisfies the significant basis element.

         Defendants cite extrinsic evidence that they claim contradicts the complaint

  and undermines plaintiffs’ claims. Assuming this evidence may be considered in

  determining whether Lovelace is a significant local defendant, the extrinsic evidence

  fails to defeat plaintiffs’ showing concerning that element.

         First, defendants point to the “Consent to Treatment” forms that Lovelace

  provides to patients. See Aplt. Opening Br. at 25-26. These forms require patients to

  acknowledge (1) that Lovelace has not represented or taken actions to induce the

  patient to believe that the physicians, residents, medical students, and nurses

  providing treatment are Lovelace employees, and (2) that the patient will receive a

  separate bill from the provider. But this language does not notify patients of an

  important fact that forms the gist of plaintiffs’ claims: that patients may end up

  paying more than the in-network rate for services provided by APP employees.



                                              20
Appellate Case: 22-2057     Document: 010110710056         Date Filed: 07/13/2022     Page: 21



          Second, defendants cite testimony from APP’s Rule 30(b)(6) representative

  which indicates that Lovelace did not participate in APP’s billing procedures. But

  the mere fact that APP sent the bills does not show that Lovelace’s conduct,

  including alleged omissions and misrepresentations, fails to form a significant basis

  for plaintiffs’ claims. We therefore conclude that neither item of extrinsic evidence

  undermines the district court’s conclusion that Lovelace is a significant local

  defendant.

                                              B.

         Defendants argued in district court that plaintiffs did not seek significant relief

  from Lovelace because their complaint did not plausibly state a claim for relief

  against Lovelace. In evaluating this assertion, the district court stated it was not

  considering the merits of the claims, only whether they sought significant relief. The

  district court then rejected defendants’ argument in part because the claims “d[id] not

  appear frivolous on their face.” J.A., Vol. II at 468. Defendants argue the district

  court should have analyzed the claims under the plausibility standard described in

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly,

  550 U.S. 554, 555 (2007), not a frivolousness standard. Defendants then supply an

  analysis of each of plaintiffs’ claims, asserting that each fails to state a claim against

  Lovelace under the Iqbal/Twombly analysis.




                                              21
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022     Page: 22



        Assuming the Iqbal/Twombly standard plays a role in assessing whether

  plaintiffs’ claims seek significant relief from Lovelace,9 we discern no reversible

  error here. Under that standard, plaintiffs’ allegations need only be sufficient to raise

  their “right to relief above the speculative level.” Twombly, 550 U.S. at 555. “A

  claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. Defendants have not shown that plaintiffs’

  complaint fails the plausibility standard for purposes of our threshold jurisdictional

  analysis.

        Defendants assert that plaintiffs’ first claim, under the New Mexico Unfair

  Practices Act, N.M. Stat. Ann. §§ 57-12-1 to 26, fails because it “does not allege that

  Lovelace was aware of APP’s alleged misconduct, and therefore could not have

  intentionally misled patients”; because it does not allege that Lovelace made some

  other representation that would become misleading in the absence of a disclosure;


        9
          Whether and how the standard applies to this inquiry seems less than clear.
  See Allen v. Boeing Co., 821 F.3d 1111, 1119 n.8 (9th Cir. 2016) (stating that “for
  purposes of assessing the applicability of [CAFA’s] local controversy exception, we
  can ignore a claim against [the local defendant] only if that claim is immaterial,
  insubstantial, or frivolous on its face,” but alternatively applying the Iqbal/Twombly
  standard to the relevant claim (internal quotation marks omitted)). It has also been
  suggested that rather than applying the federally based Iqbal/Twombly standard to
  such inquiries, a federal court should view the pleadings as a state court (in this case,
  New Mexico) would view them. See Arbuckle Mtn. Ranch of Tex., Inc. v.
  Chesapeake Energy Corp., 810 F.3d 335, 343-44 (5th Cir. 2016) (Elrod, J.,
  dissenting). We need not definitively resolve this issue, however, because New
  Mexico’s “notice pleading” rules appear to be at least as liberal to a plaintiff’s
  pleadings as the Iqbal/Twombly standard. See Madrid v. Vill. of Chama, 283 P.3d
  871, 875-76 (N.M. Ct. App. 2012).
                                             22
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022    Page: 23



  and because it fails to show that any alleged omission was material. Aplt. Opening

  Br. at 19-20. But the complaint alleges that Lovelace “holds out to the public that it

  is an in-network provider for numerous insurance plans” but “does not state to its

  patients that they may end up paying more than the in-network rate for services

  provided by APP employees.” J.A., Vol. I at 33-34. The complaint states that

  “Lovelace takes the position that such overbilling should not be taking place,” id. at

  34, which could lead a court to reasonably infer that Lovelace is aware that “such

  overbilling” is taking place. The complaint also alleges sufficient facts to show

  materiality, given that plaintiffs chose to obtain care at Lovelace facilities because

  they were informed that Lovelace was an in-network provider under their insurance

  coverage, and their damages flowed from overbilling that exceeded the in-network

  rate. These factual allegations are sufficient to show that plaintiffs’ Unfair Practices

  Act claim seeks significant relief from Lovelace.

        Defendants assert that plaintiffs’ conversion claim fails against Lovelace

  because any alleged overpayments were made to APP, not Lovelace. The complaint

  alleges, however, that Lovelace and APP operated as a “joint enterprise,” “agreed to

  share their money, property, employees, and time in pursuit of their emergency room

  business,” and “share the profits and losses of the business and they are subject to

  mutual control over the business.” Id. Although a threadbare assertion of “joint and

  several liability” cannot make an otherwise insignificant defendant significant, see

  Woods, 771 F.3d at 1269, where the plaintiffs’ damage claim rests on a claim of joint

  and several liability implicating the local defendant’s own conduct, the significant

                                             23
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022       Page: 24



  relief requirement may be satisfied, see Coffey v. Freeport McMoran Copper & Gold,

  581 F.3d 1240, 1244 (10th Cir. 2009). That standard is met here.

        Defendants assert that plaintiffs’ claim for breach of contract fails against

  Lovelace because their complaint fails to identify the terms of the contract with

  Lovelace that were breached or how Lovelace breached them. Although the facts

  underlying the contractual claim are not particularly well articulated, we cannot say

  that it fails the jurisdictional analysis. A court could reasonably infer from the

  complaint that the “contract” referred to involves the patient’s agreement that

  Lovelace will provide medical services at its facilities, including providing medical

  personnel to perform those services, in consideration of payment by the patient or his

  or her insurance company. As part of this contractual understanding with patients,

  Lovelace represented that it was an in-network provider, but it breached the

  “covenant of good faith and fair dealing,” see J.A., Vol. I at 43, by using medical

  personnel that it knew would overbill patients beyond in-network rates.

        Defendants assert that plaintiffs’ unjust enrichment claim fails against

  Lovelace because the complaint provides no factual basis to conclude that Lovelace

  retained any benefit from APP’s overbilling. For the reasons discussed concerning

  the conversion claim, supra, the allegations that Lovelace benefitted are sufficient, if

  only barely so.

        Finally, defendants assert that plaintiffs’ civil conspiracy claim fails against

  Lovelace because (1) the complaint alleges that Lovelace did not believe APP should

  be overbilling patients because such overbilling was barred by Lovelace’s contract

                                             24
Appellate Case: 22-2057     Document: 010110710056        Date Filed: 07/13/2022       Page: 25



  with APP, and (2) the complaint fails to state any specific acts Lovelace took in

  furtherance of the alleged conspiracy. Taken in context, the cited allegations assert

  that Lovelace does not disclose to patients that they may end up paying more than in-

  network rates for APP’s employees’ services, because “ostensibly, Lovelace takes the

  position that such overbilling should not be taking place,” but that Lovelace

  nevertheless “benefits from APP’s overbilling.” Id. at 34. A reasonable inference

  from these provisions, taken as a whole, is that Lovelace has tacitly agreed to

  continue to represent itself as an in-network provider and to pursue its profitable

  arrangement with APP while turning a blind eye to APP’s overbilling practices,

  which are facilitated by Lovelace’s representations and contractual arrangements

  with patients and insurance companies. This conduct by Lovelace, including

  allegedly misleading omissions made to the public and to patients, facilitates the

  alleged conspiracy.

          In sum, to the extent a merits-based inquiry is appropriate when deciding the

  remand issue, we cannot say at this stage that plaintiffs’ complaint fails to seek

  significant relief from Lovelace. Finally, in considering Lovelace’s significance as a

  defendant, we must compare its conduct with that of the other defendant, APP. See

  Woods, 771 F.3d at 1266. For the reasons we have identified, Lovelace qualifies as a

  significant local defendant under this comparative analysis. Contrary to defendant’s

  contention, it does not appear that plaintiffs named Lovelace to defeat CAFA

  jurisdiction, or that Lovelace is not “actually a primary focus of the litigation.” Id. at

  1265.

                                             25
Appellate Case: 22-2057   Document: 010110710056          Date Filed: 07/13/2022   Page: 26



                                           V.

        We affirm the district court’s order of remand.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           26